DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B – Embodiments of Fig. 3, in the reply filed on 02/26/2021 is acknowledged. The traversal is on the ground(s) that the embodiments have a surface 4s of a rib 4 and an offset surface 4s’ of the rib 4 (Fig. 3). It being submitted that since paragraph [0006] refers to claim 1 and thus includes both Species A and B, the citation of paragraph [0006] in Species A is inappropriate.  This is not found persuasive because the claim as currently presented includes both embodiments. It being noted the species have mutually exclusive characteristics resulting from their divergent form. And thus the requirement to restrict the examination to a single is upheld due to the search/examination burden identified in the Office Action of 12/30/2020. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0001753 A1), in view of Kubo (US 2017/0106703 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    350
    643
    media_image1.png
    Greyscale

Regarding claim 1, Hayashi teaches a pneumatic tire, see [0021] comprising: a plurality of circumferential direction main grooves 11-14 delimit a plurality of land portions 17-18 and 21-23 – (corresponds to a plurality of main grooves extending in a tire circumferential direction). The land portions are formed as ribs where at least one rib 22 is provided with a plurality of curved sipes 32 with respect to the circumferential direction of the tire – (corresponds to at least one of the pluralities of land portions is at 
The claim element “or” reads as a contingent clause. In particular, the “or” term raises an irrebuttable presumption concerning the necessity of how the curved sipe is connected to a circumferential recess. The “or” term releases the claim of patent protection for a curved sipe being connected at only one sipe end portion to a circumferential recess extending in the tire circumferential direction, and thus for the purposes of this examination will not be considered.
Further concerning the curved sipes: Hayashi discloses curved sipes 32 are connected at both sipe end portions to a circumferential recess 13, 14 – (corresponds to the curved sipe is connected at both sipe end portions to a circumferential recess extending in the tire circumferential direction). And taking the top of the page as an outside direction with respect to the curved sipes, then an angle of the curved sipes 32 with respect to the circumferential recess 13-14 is less than 90° in a curve outside direction – (corresponds to an angle of the curved sipe with respect to the circumferential recess is less than 90 degrees in a curve outside direction). The sipes 32 are further configured to have chamfered portions 32A disposed on the outside direction of the curved sipe – (corresponds to the curved sipe has a chamfered inclined surface portion provided in the curve outside direction of the curved sipe).  
Hayashi further discloses the chamfered portions are provided in a region bounded by such that a chamfered surface portion is surrounded by an inclination start line that becomes a ridge line between a surface or offset surface of the rib and the inclined surface portion, the curved sipe and the circumferential recess. The claim element “or” reads as a contingent clause. In particular, the “or” term raises an irrebuttable presumption concerning the necessity of how the ridge line is connected to rib surface. The “or” term releases the claim of patent protection for a ridge line being connected to an offset surface of the rib, and thus for the purposes of this examination will not be considered.
[AltContent: connector][AltContent: textbox (Inclination start line / Ridge line)][AltContent: arrow][AltContent: textbox (Circumferential recess area)][AltContent: arrow][AltContent: textbox (Curved sipe)][AltContent: textbox (Inclined surface portion)][AltContent: arrow][AltContent: textbox (Rib surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hayashi does not explicitly disclose the chamfered portions gradually increases a depth from the inclination start line toward the curved sipe, and forms a straight line in sectional view by a plane perpendicular to the 
Kubo discloses tread patterns are known to have an inclined surface portion formed in a chamfered shape at an edge portion extending along a lateral groove in each land portion section, so as to improve braking performance. Whereby such a technique may contribute to an increase in the braking performance in the tire circumferential direction, see [0005]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

And provides an example where a tread pattern is configured as illustrated above to have inclined surface portions 40, 44 that obliquely cut away corner portions in an end portion opening to a tire ground contact area 48, of sipes 20, 22, being inclined in such a way as to increase the groove width of the sipes 20, 22 toward the tire ground contact area 48 (corresponds to inclined surface portion gradually increases a depth from the inclination start line toward the sipe).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe and chamfered portions of Hayashi such that the curved sipe comprises a chamfered portion which makes an inclined surface portion that gradually increases a depth from the inclination start line toward the curved sipe, and forms a straight line in sectional view by a plane perpendicular to the inclination start line as taught by Kubo to provide the tire with a means for improving braking performance.
Regarding claim 2, Hayashi discloses as depicted below with respect to the tire widthwise direction, a plurality of chamfered curved sipes 31, 32, at least partially overlap:
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    350
    643
    media_image1.png
    Greyscale

Regarding claim 8, Hayashi discloses as depicted above, the length in a tire width direction of the inclined surface portion 32A, 23C of each of the curved sipes is at least 50% of a length in a tire width direction of the curved sipe. 
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Hayashi discloses a tire tread pattern. The tread pattern to include circumferentially extending recesses, and chamfered curved sipes.
Kubo discloses a tire tread pattern having chamfered sipes where the chamfer is shaped to have inclined surface portions that obliquely cut away corner portions in an end portion opening to a tire ground contact area, of sipes being inclined in such a way as to increase the groove width of the sipes toward the tire ground contact area.
Sato (JP 2015-47977A) – of record but not used in the rejection, discloses a tire tread pattern. The tread pattern includes the use of circumferentially extending recesses, chamfered curved sipes, and circumferentially extending sipes.
However neither Hayashi, Kubo nor Sato taken singularly or in combination teach nor reasonably suggest forming a pneumatic tire to have the features of: the plurality of curved sipes formed at the position where at least a part of one of the curved sipes overlaps at least a part of the other of the curved sipes in the tire width direction includes first and second curved sipes facing each other while sandwiching a circumferential recess extending in the tire circumferential direction, the first curved sipe is adjacent at a one-side sipe end portion to the inclined surface portion, and is not adjacent at other-side sipe end portion to the inclined surface portion, and the inclined surface portion owned by the second curved sipe is disposed on a virtual extension line of the other-side sipe end portion; 
Nor wherein the rib has a circumferential sipe and the plurality of curved sipes formed at the position where at least a part of one of the curved sipes overlaps at least a part of the other of the curved sipes in the tire width direction includes the curved sipe connected to the main groove as the circumferential recess, and the curved sipe connected to the circumferential sipe as the circumferential recess, the curved sipe being as other than the curved sipe connected to the main groove;
Nor wherein first and second curved sipes facing each other while sandwiching the circumferential recess therebetween are provided, and the first curved sipe is connected at both sipe end portions to the circumferential recess, and an inclination start line of the first curved sipe does not contact with the first curved sipe;
Nor wherein the plurality of sipes provided at intervals in the tire circumferential direction include a short sipe, a length in a tire width direction of the short sipe is shorter than a length in a tire width direction of the curved side, and the short sipe is formed to overlap at least a part of the curved sipe in the tire circumferential direction, and is connected at a one-side sipe end portion to the main groove or the circumferential sipe;
Nor wherein the rib includes a plurality of thin ribs defined by the main groove and a circumferential sipe extending in the tire circumferential direction, and a length in a tire width direction of the inclined surface portion of each of the curved sipes is 40% or more of a length in a tire width direction of each of the thin ribs provided with the curved sipes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749